DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claim 1 objected to because of the following informalities:  In claim 1, the word “Composition” is improperly capitalized in the phrase “A Composition”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1: Independent claim 1 recites limitation regarding several polymer components, each of which is defined by its melt flow index. A polymer’s melt flow index is dependent on the conditions under which it is measured (i.e., temperature/load); however, the claim does not define these parameters. The scope of the claim is therefore indefinite, as it is unclear under what conditions the polymers must have the recited melt flow properties.
Furthermore, claim 1 recites the phrase “characterized in that it comprises mixing” recited polymers; as currently written is unclear whether this phrase is intended to modify the recited composition or the rotomolding process. If it is intended to describe the composition, it is unclear how a composition can comprise “mixing”, which would be the step of a process. Is the claim intended to define the composition in product-by-process format? Or is it simply intended to require that the claimed composition comprises the recited polymer components? If the phrase is intended to describe the rotomolding process, the scope of claim is unclear as the claim does not appear to specify what the 
Regarding claim 5: The limitation “employing the composition as defined in claim 1” is indefinite, as it is unclear how the composition is used. Under a first interpretation, the claimed invention could be interpreted as a process wherein the composition of the parent claim is used as a material which is molded to form a final article, for example a reservoir. Under this interpretation, the product obtained from the process would be required to comprise the composition recited in claim 1. Alternatively, the phrase “employing the composition of claim 1” could be interpreted to read on processes wherein a device made from the recited composition is used in the production of a final product-for example, a product wherein a mold comprising the recited composition is used in the forming of the final product. In this interpretation, the final product would not be required to comprise the recited composition. The scope of the claim is therefore unclear. This limitation is inherited by dependent claims 6-16.
Regarding claims 9 and 11: Claims 9 and 11 both recite the limitation "the LLDPE".  There is insufficient antecedent basis for this limitation in the claims. The independent claim recites two LLDPE components. It is unclear which of these two components claims 9 and 11 are intended to further limit. This limitation is inherited by dependent claims 12 and 14.
Regarding claims 10 and 12-14: Claims 10 and 12 both recite the limitation of a “large tank”. Note that the description “large” is subjective terminology that is not defined by the specification; as such, the minimum size/volume a tank must have in order to be characterized as “large” is unclear. An ordinary artisan therefore would not know the 

Claims 9, 11, 12, and 14 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 9 depends from claim 5, and states that the LLDPE component is present in an amount in the range of 0.5 to 15% by weight. Claim 11 depends from claim 9, and states that the LLDPE component is present in an amount in the range of 0.5 to 2% by weight. The sole independent claim, however, requires that each of the LLDPE components is present in an amount in the range of 20 to 40% by weight. Claims 9 and 11 therefore impermissibly broaden the scope of the claimed invention to read on compositions wherein the LLDPE is present in an amount outside the range required by independent claim 1. This limitation is inherited by dependent claims 12 and 14.
  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Sandkuehler et al, US2013/0216736.
Sandkuehler discloses a composition suitable for use in rotomolding processes (abstract, ¶0129), wherein said composition comprises a blend of ethylene polymers (A), (B), and (C) (¶0093).
Regarding the first claimed linear low density polyethylene (LLDPE): Sandkuehler teaches that ethylene polymer (A) may be a LLDPE characterized by a melt index in the range of 0.5 to 4 g/10 min (¶0097-0098), overlapping the claimed range. The prior art ethylene polymer (A) therefore corresponds to the claimed first LLDPE (for claim 1).
Regarding the claimed high density polyethylene (HDPE): Sandkuehler discloses that prior art ethylene polymer (C) is a HDPE characterized by a melt flow index in the range of 0.1 to 8 g/10 min (¶0115-0117), overlapping the claimed range. The prior art ethylene polymer (C) therefore corresponds to the claimed HDPE (for claim 1).
Regarding the claimed low density polyethylene (LDPE): The prior art composition is not required to contain a LDPE, corresponding to the claimed composition wherein the LDPE content is 0% by weight (for claim 1).
Regarding the second claimed LLDPE: Sandkuehler teaches that ethylene polymer (B) may be a LLDPE characterized by a melt index in the range of 0.5 to 8 g/10 min (¶0108-0109), overlapping the claimed range. The prior art ethylene polymer (B) therefore corresponds to the claimed second LLDPE (for claim 1).
Regarding the amounts of each component: The prior art composition comprises 20 to 50 parts ethylene polymer (A), 30 to 80 parts ethylene polymer (B), and 2 to 25 parts ethylene polymer (C). This corresponds to a composition comprising about 16 to 61% by weight ethylene polymer (A), about 29 to 78% by weight ethylene polymer (B), and to 1.5 to 33.3% by weight ethylene polymer (C). Note that these ranges overlap those recited in the instant claims (for claim 1).
Regarding the limitations that the composition comprises polymers made from renewable natural sources: [E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). "The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature" than when a product is claimed in the conventional fashion; see In re Fessmann, 489 F.2d In re Marosi, 710 F.2d 799, 803, 218 USPQ 289, 292-33 (Fed. Cir. 1983) (MPEP 2113). As discussed in the previous paragraphs, the prior art polymer components have the same structure (i.e., LLDPE, HDPE) and melt flow properties used to define the polymer components of the claimed invention. As the prior art composition appears to be the same as the claimed invention, the burden is shifted to applicant to provide evidence that the use of polymers derived from a renewable natural source results in an unobvious difference between the claimed invention and the prior art (for claims 2-3). 
Regarding the claimed process: As noted above, Sandkuehler teaches that the prior art composition can be used in the production of rotomolded articles, corresponding to the claimed invention (for claim 5).
Sandkuehler does not particularly point to the production of a composition as defined in the instant claims.
It has been held that in the case where the claimed ranges overlap or lie inside ranges disclosed in the prior art, a prima facie case of obviousness exists; see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."; see In re Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (MPEP § 2144.05). As noted above, the prior art ranges overlap the ranges recited in the instant claims. Barring a showing of evidence demonstrating unexpected results, it therefore would have been obvious to one of ordinary skill in the art to prepare the claimed invention in view of the teachings of Sandkuehler (for claim 1).

Claims 7, 8, 10, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Sandkuehler et al, US2013/0216736, as applied to claims 1-3 and 5 above, and further in view of Lustiger, US2005/0256266.
As discussed earlier in this Action, Sandkuehler discloses a polyethylene-based composition used in the production of rotomolded articles (for claim 15). Said composition does not contain a LDPE (for claim 8).
Sandkuehler is silent regarding the production of one of the recited articles.
As taught by Lustiger, it was known in the art that polyethylene could be used to prepare articles such as tanks having a volume of 19 to 57000 L, corresponding to the claimed reservoir/tank (for claims 8, 10), and toys (for claim 7) via rotational molding processes (¶0003).
Sandkuehler and Lustiger are both directed towards the use of polyethylene-based compositions in rotomolding applications. As taught by Lustiger, it was known that polyethylene could be used in the production of tanks and toys via such methods. Barring a showing of evidence demonstrating unexpected results, it would have been obvious to modify the process of Sandkuehler by producing a tank and/or toys as the rotomolded article, in order to develop additional types of marketable products.
Regarding the limitation of a water tank: A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. As discussed above, the prior art renders obvious the production of a tank made from a composition comprising the same polymer components combined in the same ratio as recited in the instant claims. As the tank rendered obvious by the prior art appears to be the same as the recited composition, it is reasonably expected that it would be capable of performing the recited intended use. The burden is therefore shifted to applicant to provide evidence that the tank taught by the prior art would not be suitable for containing water (for claim 13).

Claims 1-6, 10, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Unai et al, US2017/0197769.
Unai discloses a composition comprising mass HDPE, LLDPE, and LDPE. The prior art composition is used in the production of packaging containers (for claim 5) (abstract).
Regarding the claimed first and second LLDPEs: The claims as currently written state that the composition comprises 20 to 40% of a first LLDPE characterized by a melt flow in the range of 1 to 4 g/10 min and 20 to 40% of a second LLDPE characterized by a melt flow in the range of 3 to 7 g/10 min. Note that both of these ranges read on a LLDPE having a melt flow in the range of 3 to 4 g/10 min. Further note that there is no claim language requiring that the melt flow of the first and second LLDPE must be different 
Unai teaches that the prior art LLDPE is characterized by a melt flow rate in the range of 0.1 to 20 g/10 min, and is present in an amount in the range of 40 to 50% by mass (¶0034, 0046, 0050). Note that these ranges overlap those required by the claimed invention. The prior art LLDPE therefore corresponds to the combination of the claimed first and second LLDPE when they both have a melt flow in the range of 3 to 4 g/10 min (for claim 1).
Regarding the claimed HDPE: Unai teaches that the prior art HDPE is characterized by a melt flow rate of 0.1 to 20 g/10 min, and is present in an amount in the range of 30 to 50% by mass (¶0035, 0046, 0050). Note that these ranges overlap those recited in the instant claims; the prior art HDPE therefore corresponds to the claimed HDPE (for claim 1).
Regarding the claimed LDPE: Unai teaches that the prior art LDPE is characterized by a melt flow rate of 0.1 to 20 g/10 min, and is present in an amount in the range of 10 to 20% by mass (¶0036, 0046, 0050). Note that these ranges overlap those recited in the instant claims; the prior art LDPE therefore corresponds to the claimed LDPE (for claims 1, 4, 6, 9).
Regarding the limitations that the composition comprises polymers made from renewable natural sources: As discussed in the previous paragraphs, the prior art polymer components have the same structure (i.e., LLDPE, HDPE, LDPE) and melt flow properties used to define the polymer components of the claimed invention. As the prior In re Thorpe, In re Fessmann, and In re Marosi, cited earlier in this Action (for claims 2-3).
Regarding the claimed production of a reservoir: Unai discloses the production of packaging containers comprising the prior art composition (Figure 2, ¶0025); note that such containers have walls and are thus capable of containing liquid, corresponding to the claimed reservoir/tank (for claim 5). Unai discloses containing water within the prior art packaging (for claim 13) (¶0086).  Additionally, it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device barring a showing of evidence demonstrating unexpected results; Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984) (MPEP § 2144.04(IV)(A)). Barring a showing of evidence demonstrating unexpected results, it would be obvious to increase or decrease the size of the prior art container through routine experimentation to be able to hold the desired volume of liquid (for claim 10).
Unai does not particularly point to the production of a composition as defined in the instant claims.
As noted above, the prior art ranges overlap the ranges recited in the instant claims. Barring a showing of evidence demonstrating unexpected results, it therefore In re Peterson cited earlier in this Action.
Regarding the limitation that the composition is used for rotomolding applications: A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. As discussed above, the prior art renders obvious the production of a composition comprising the same polymer components combined in the same ratio as recited in the instant claims. As the prior art composition appears to be the same as the recited composition, it is reasonably expected that it would be capable of performing the recited intended use. The burden is therefore shifted to applicant to provide evidence that the prior art composition could not be used for the recited application (for claim 1).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Iwasaki et al, US2015/0225554, and Mariani et al, US2017/0247534, disclose compositions comprising a blend of HDPE and LLDPE.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY S LENIHAN whose telephone number is (571)270-5452.  The examiner can normally be reached on Mon.-Fri. 5:30-2:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on (571)272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEFFREY S LENIHAN/Examiner, Art Unit 1765                                                                                                                                                                                                        
/IRINA S ZEMEL/Primary Examiner, Art Unit 1765